Citation Nr: 1744412	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lower back nerve disorder.

2.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a disability rating in excess of 30 percent for bilateral epididymitis with impotence and bilateral pudendal artery stenosis (bilateral epididymitis).  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2013, the RO partially granted an increased rating for the Veteran's bilateral epididymitis.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for a lower back nerve disorder.

2.  Throughout the period on appeal, the Veteran's major depressive disorder manifested in symptoms most nearly approximating occupational and social impairment with deficiencies in most areas, but not total impairment.

3.  Throughout the period on appeal, the Veteran's bilateral epididymitis manifested primarily in severe pain and erectile dysfunction.

4.  Resolving the benefit of the doubt in the Veteran's favor, the probative, competent evidence demonstrates that his service-connected disabilities have prevented him from securing or following substantially gainful employment since April 1, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a lower back nerve disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to a disability rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

3.  The criteria for entitlement to a disability rating in excess of 30 percent for bilateral epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7522-7525 (2016).

4.  The criteria for entitlement to a TDIU have been met from April 1, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

During his August 2016 hearing, the Veteran testified that he wished to withdraw his claim for entitlement to service connection for a lower back nerve disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Major Depressive Disorder

The Veteran's service-connected major depressive disorder is currently rated as 50 percent disabling from September 13, 2011, the date of the Veteran's increased rating claim.  As a preliminary matter, in the year prior to September 13, 2011 there is no medical or lay evidence indicating a worsening of his major depressive disorder.  Therefore, a higher evaluation prior to the date of the claim is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  

Under the Mental Disorders Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran first underwent VA examination in connection with his increased rating claim in October 2011.  He reported that he lived with his wife and stepson, and that he had recently lost his job.  He had worked in sales at a lawn care company for the past five years, but because he had a lot of difficulty due to physical pain had been moved to a job as a sales trainer.  He stated that he had missed a lot of work because he could not stand for long periods of time and was having difficulty concentrating and staying on task.  While he was laid off, he indicated that he believed it was moving toward termination.  The Veteran reported suicidal thoughts and a suicidal gesture the year before in which he had wanted to jump off a balcony but was stopped by his wife.  He was extremely upset because of his inability to have sex or father a child.  He described drinking heavily at times, but said that he was attempting to cut back.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner also indicated that the Veteran suffered from cognitive limitations in that his analytical ability was poor, he could not concentrate over extended periods, and had some difficulty following detailed instructions because of short-term memory impairment, but that he had no significant difficulties with thought processes.  The examiner further noted that the Veteran demonstrated low mood and motivation related to feelings of inadequacy as well as problems in maintaining his personal appearance and self-care.  Ultimately, the examiner assigned a GAF score of 55 and opined that the Veteran's symptoms would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

The Veteran most recently underwent VA examination in January 2014.  He reported marital conflicts and that he was considering divorce due to financial and relationship issues.  He had occasional thoughts of suicide, and needed reminders to keep up with self-care.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The Veteran demonstrated a flat, blunted affect and was somewhat forgetful, but his thought processes were generally goal-directed with no perceptual disturbances or paranoia.  The Veteran reported that his appetite was not very good, his concentration poor, his mood "snappy," and his energy level low.  He had limited social contacts and tended to sit around a lot.  He indicated that he felt his attitude had gotten worse and that he did not feel as motivated as he used to.  He could follow detailed instructions but could not remember them; he estimated that if told five things to do he would likely remember two of them.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency.

Treatment records and lay statements throughout the period on appeal reflect symptoms consistent with those noted upon examination.  In May 2014, the Veteran was evaluated after calling the suicide hotline, and reported that he had been suffering from trouble sleeping, low energy, low self-esteem, lack of motivation and irritability.  He said that he needed assistance from his wife with dressing, cooking, and cleaning.  In June 2015, he indicated that he had recently intentionally cut himself on the hand and had been caught by his wife.  In July 2015, he demonstrated likely symptoms of dissociation, significant hypervigilance, and notable psychomotor agitation.  During the August 2016 hearing, he testified to frequent suicidal ideation, anger, and fear of harming his wife and stepson.

Upon review, the Board finds that the criteria for a disability rating of 70 percent, but no higher, have been met because the Veteran's major depressive disorder symptoms result in occupational and social impairment with deficiencies in most areas.  In that regard, the Board notes that the Veteran displayed frequent suicidal ideation and some gestures, difficulty in adapting to stressful circumstances, neglect of personal appearance and hygiene, and severe depression.  The Veteran reported anger and irritability as well as low energy and self-esteem.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds a 70 percent disability rating is warranted.

The Board cannot find, however, that a 100 percent disability rating is warranted because the Veteran's major depressive disorder symptoms do not result in total occupational and social impairment.  In that regard, the evidence reflects that the Veteran was able to maintain his family relationships, even if they were troubled at times.  His judgment, insight, and thinking were generally within normal limits and he was able to care for himself appropriately with reminders.  His memory was somewhat impaired, but not grossly.  He showed no evidence of symptoms akin to persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation.  Both VA examiners determined that occupational and social impairment was less than total when considering the frequency and severity of symptomatology.  Accordingly, the Board finds that a rating in excess of 70 percent cannot be granted.  

Bilateral Epididymitis

The Veteran's bilateral epididymitis is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522-7525.  He asserts that he should be awarded a higher disability rating under these or other Diagnostic Codes.  The Veteran is also in receipt of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k) (West 2014) and 38 C.F.R. § 3.350(a) (2016) for loss of use of a creative organ related to erectile dysfunction.  

Diagnostic Code 7522 pertains to deformity of the penis with loss of erectile power and provides for a 20 percent disability rating.  

Diagnostic Code 7525 pertains to chronic epididymo-orchitis and provides that such should be rated as a urinary tract infection.  38 C.F.R. § 4.115a provides that a 10 percent rating should be assigned for urinary tract infections with long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management, and that a 30 percent rating should be assigned for recurrent symptomatic infection requiring drainage, frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disability should be rated as renal dysfunction.

The Board notes that, as the Veteran's exact disability is not addressed by the Rating Schedule, it is rated by analogy; the Board will fully consider any potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. 589.

The Veteran first underwent VA examination in connection with this claim in February 2012.  There was no indication of voiding dysfunction or urinary tract or kidney infections.  He had erectile dysfunction and was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  He had a history of chronic epididymitis treated with long-term drug therapy, specifically daily Vicodin for severe pain.  The Veteran's anatomy was normal, but with diffuse tenderness to the testes and epididymis.  He reported significant pain after sitting for 15 to 20 minutes, but that immediately after taking pain medication he could sit for approximately three hours.  He could walk comfortably for one to two blocks or three to four following medication.  The examiner noted that the Veteran's pain and discomfort would cause some vocational limitations and restrict him to light sedentary work and jobs that would allow him to use a controlled substance.  Upon VA back examination in February 2012, the Veteran reported using a cane in part because of his testicular pain.

Because the Veteran's pain was noted to possibly be related to a nerve impairment, he underwent a VA peripheral nerve examination in March 2012.  The examiner found no separately diagnosable nerve condition causing the Veteran's symptoms and opined instead that all symptoms were due to epididymitis.  

The Veteran again underwent VA genitourinary examination in January 2014.  He reported difficulty sitting or standing for prolonged periods and severe pain.  He continued to take Vicodin but indicated that it was not controlling his pain as well.  The examiner noted that the Veteran's condition required continuous medication and did not result in voiding dysfunction or urinary tract or kidney infection.  Furthermore, the examiner indicated that an angiogram dated November 2008 showed blood flow problems to the base of the penis through the posterior branches of the internal pudendal arteries bilaterally.  The examiner opined that the Veteran may be capable of light, sedentary work.  

VA treatment records and lay statements throughout the period on appeal reflect symptoms consistent with those noted above.  During his August 2016 hearing, the Veteran testified that his pain caused him difficulty in sitting for a long period of time or walking, and that the best position was lying down.  He reported that before a new medication eased his pain somewhat he could not stand up for more than one minute, but could now stand for two to three minutes without pain and for three to four minutes total.  He stated that he could not maintain an erection, and that, due to pain, he had not gotten a full night's sleep in a long time.

Upon review, the Board finds that a disability rating in excess of 30 percent cannot be granted for the Veteran's bilateral epididymitis.  In reaching this conclusion, the Board has considered whether an increase or separate rating under Diagnostic Codes 7522 and 7525 or any other potentially applicable codes is warranted.  With respect to Diagnostic Code 7522, a maximum 20 percent rating is available when deformity of the penis is present in conjunction with loss of erectile power; here, the Veteran only has loss of erectile power which is additionally compensation by the award of SMC.  Accordingly, there is no benefit to granting a rating under this Diagnostic Code.  Under Diagnostic Code 7525, a rating higher than 30 percent is only available with poor renal function which is not evident here as related to the Veteran's service-connected condition.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  While there is some indication in the record that some providers believed the Veteran's pain may be related to a nerve impairment, no neurological abnormality was found.  Additionally, no other Diagnostic Code more appropriately reflects the Veteran's symptoms.  

The Board further notes that the Veteran's representative has also asserted that schedular evaluation may be inadequate with respect to the Veteran's bilateral epididymitis and asked that consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2016) be given.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifested primarily as pain and erectile dysfunction.  

Here, the Veteran is in receipt of SMC to compensate for his erectile dysfunction.  Furthermore, while pain is not specifically contemplated by the current Diagnostic Codes, pain is generally contemplated by the rating schedule at large.  The currently assigned rating pursuant to Diagnostic Code 7525 acknowledges the need for intensive management of the disability which, in the Veteran's case, means management of his pain by medication.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's bilateral epididymitis and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In reaching these conclusions, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran and others believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the ratings currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran asserts that he should be awarded a TDIU.  Specifically, he contends that severe pain from his bilateral epididymitis as well as symptoms of his major depressive disorder result in total occupational impairment.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran meets the schedular criteria for a TDIU throughout the period on appeal.  Accordingly, the remaining consideration is whether his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation since approximately April 1, 2012.  

The record reflects that the Veteran had some college education, with an educational background in music and voice instruction.  He also has real estate and insurance licenses.  He submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in October 2011 which indicated that he last worked on September 23, 2011, and had been employed at a lawn care company for more than five years.  He reported that he was laid off, but that he believed the layoff would result in termination.  In December 2011, the lawn care company submitted a statement indicating that the Veteran's employment was terminated due to a lack of work, but that previous accommodations had been made for the Veteran's disabilities in that he was instructed to stay inside for desk work.  In that regard, the Veteran has reported that he was removed from door-to-door sales because of his pain and put in a position as a sales trainer.  In December 2013, he submitted another VA Form 21-8940 which reflected that he had worked for the lawn care company through April 2012.  It also indicated that he had applied to a position with DirecTV in October 2013, but only made it through two days of training.  During his August 2016 hearing, the Veteran testified that he had very recently started doing some part-time work for the lawn care company again, but that was very difficult and he did not know how long he could continue.  Furthermore, he reported that the company made accommodations for him since he had worked there before, including allowing him many breaks.

The examination reports and records related to the Veteran's service-connected major depressive disorder indicate that the Veteran has difficulty concentrating and staying on task.  They also demonstrate that he has impaired memory, which results in him being unable to remember detailed instructions.  Additionally, the Veteran's ability to maintain his personal hygiene and self-care is impaired, and he has chronic sleep impairment resulting in low energy.  He also described frequent suicidal ideation, often as a result of severe pain as well as inability to support his family.  Furthermore, VA examiners have opined that the Veteran's major depressive disorder results in a decrease in work efficiency.  

The examination reports and record related to the Veteran's service-connected bilateral epididymitis reflect that he experiences severe testicular pain.  The Veteran has credibly asserted that he is unable to sit, stand, or walk comfortably for more than a few minutes at a time, and that he is really only comfortable when he is able to lie down.  

The Board finds the evidence demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since April 1, 2012, the approximate date on which he was last able to work full time.  The Veteran's major depressive disorder and bilateral epididymitis symptoms, including impaired memory, difficulty concentrating, and severe pain, render him incapable of employment in either a physical or sedentary setting.  in While the Veteran testified in August 2016 that he was doing some part-time work, he credibly reported that he believed the company was already making significant accommodations for his disabilities but that they were pushing him to do more than he believed he could handle and he felt he would not be able to continue working for very long.  However, the Board does not find a TDIU is warranted prior to 
April 1, 2012.  In that regard, while the Veteran may have had a gap in work in late 2011 and early 2012, the evidence reflects that such gap was due to a company layoff rather than the Veteran's disability.  The evidence demonstrates that April 1, 2012, is the approximate date on which he became unable to work due disability.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds entitlement to a TDIU is warranted on and after April 1, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

The appeal as to the issue of entitlement to service connection for a lower back nerve condition is dismissed.

Entitlement to a disability rating of 70 percent, but no higher, for major depressive disorder is granted.

Entitlement to a disability rating in excess of 30 percent for bilateral epididymitis with bilateral pudendal artery stenosis is denied.

Entitlement to a TDIU is granted from April 1, 2012.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


